         Case 2:20-cv-00966-NR Document 303 Filed 08/03/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 DONALD J. TRUMP FOR PRESIDENT,              )
 INC., et al,                                )
                                             )
                Plaintiffs,                  )
                                             )
        v.                                   )   Civil Action No. 2:20-cv-966-NR
                                             )
 KATHY BOOCKVAR, et al,                      )
                                             )
                Defendants.                  )


                              NOTICE OF ENTRY OF APPEARANCE

       Kindly enter the appearance of Molly E. Meacham, Esquire and Babst, Calland, Clements

and Zomnir, P.C. as counsel for Defendants Armstrong County Board of Elections, Bedford

County Board of Elections, Blair County Board of Elections, Centre County Board of Elections,

Columbia County Board of Elections, Dauphin County Board of Elections, Fayette County Board

of Elections, Huntingdon County Board of Elections, Indiana County Board of Elections,

Lackawanna County Board of Elections, Lawrence County Board of Elections, Mercer County

Board of Elections, Montour County Board of Elections, Northumberland County Board of

Elections, Venango County Board of Elections and York County Board of Elections in the above-

captioned action.

                                                   /s/ Molly E. Meacham
                                                  Babst, Calland, Clements and Zomnir, P.C.
                                                  Two Gateway Center, 6th Floor
                                                  603 Stanwix St.
                                                  Pittsburgh, PA 15222
                                                  412.394.5400
                                                  Counsel for Defendant
                                                  Armstrong County Board of Elections,
                                                  Bedford County Board of Elections, Blair
                                                  County Board of Elections, Centre County
                                                  Board of Elections, Columbia County Board
        Case 2:20-cv-00966-NR Document 303 Filed 08/03/20 Page 2 of 3



                                          of Elections, Dauphin County Board of
                                          Elections, Fayette County Board of
                                          Elections, Huntingdon County Board of
                                          Elections, Indiana County Board of
                                          Elections, Lackawanna County Board of
                                          Elections, Lawrence County Board of
                                          Elections, Lebanon County Board of
                                          Elections Mercer County Board of
                                          Elections, Montour County Board of
                                          Elections, Northumberland County Board of
                                          Elections, Venango County Board of
                                          Elections and York County Board of
                                          Elections
Dated: August 3, 2020




                                      2
         Case 2:20-cv-00966-NR Document 303 Filed 08/03/20 Page 3 of 3



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing Notice of

Entry of Appearance was filed electronically on August 3, 2020 and served via the Court’s

CM/ECF system, pursuant to the Federal Rules of Civil Procedures.



                                                   /s Molly E. Meacham
